         Case 1:20-mj-00087-GMH Document 1-1 Filed 05/18/20 Page 1 of 2



                                   STATEMENT OF FACTS

       On Saturday, May 16, 2020, at approximately 10:00 p.m., members of the Metropolitan
Police Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery
Unit (GRU) were on patrol in the 4600 block of Hillside Road Southeast in Washington, D.C.
Officers observed a large group of individuals standing on the side of the street. Sergeant Jaquez
and Sergeant Johnston observed an individual wearing a white t-shirt and dreadlock hairstyle
holding a cup in his hand, later identified as Ronell Brown (Defendant Brown).

        As police approached, Defendant Brown immediately turned away. Sergeant Jaquez asked
Defendant Brown if he was in possession of a gun. Defendant Brown threw the cup from his hand
and started to run from police. While pursuing Defendant Brown on foot, Sergeant Jaquez
observed Defendant Brown continuously manipulating the front of his waistband. Defendant
Brown stopped on the sidewalk in front of 4609 Hillside Road Southeast and jumped the fence
into the backyard of that location, which is a residential home. Sergeant Jaquez observed a silver
revolver on the sidewalk near the fence, right where Defendant Brown had stopped and jumped
the fence. Defendant Brown continued to flee on foot through the backyard. Sergeant Jaquez
stayed with the silver revolver while Sergeant Johnston continued to pursue Defendant Brown.
While in the backyard, Sergeant Johnston observed Defendant Brown make a tossing motion.
Sergeant Johnston immediately noticed a strobing light go on in the area where Defendant Brown
made the tossing motion. Sergeant Johnston stayed in the backyard while Defendant Brown
continued to flee. Defendant Brown was detained behind 1207 46th Street Southeast in the exterior
basement staircase by Officer Kelemen. This address is also a residential home and the resident
later advised police that she does not know Defendant Brown.

       Sergeant Johnston went to the location of the strobing light in the backyard of 4609 Hillside
Road and immediately observed a black firearm equipped with a laser light. The light appeared to
have activated after Defendant Brown made the tossing motion. The firearm was recovered and
determined to be a black Glock, .9 millimeter semiautomatic handgun with an obliterated serial
number, equipped with a laser light. When it was recovered, the firearm was loaded with one (1)
round in the chamber and eighteen (18) in the unknown capacity magazine.

         The first firearm that Sergeant Jaquez observed on the sidewalk in front of 4609 Hillside
Road where Defendant Brown jumped the fence was also recovered and determined to be a silver
Smith and Wesson .357 Magnum, .357 caliber revolver-style handgun with a serial number of
4K87911. When it was recovered, it was not loaded with any ammunition. There are no firearm
or ammunition manufacturers in the District of Columbia. Therefore, the firearms and ammunition
in this case would have traveled in interstate commerce prior to being recovered in the District of
Columbia.

        The defendant was placed under his arrest. Subsequent to his arrest, the defendant
spontaneously stated to police on several occasions, “Can’t you just take it and let me go?” and
“You can’t just take the gun and let me go?” These statements can be heard on body-worn camera.
Paramedics were called to check on the defendant due to the fact that he was complaining of being
short of breath and having asthma. While speaking with paramedics, the defendant stated he was
running because he “had to take a chance, I had a gun on me.”
        Case 1:20-mj-00087-GMH Document 1-1 Filed 05/18/20 Page 2 of 2



        A criminal history check of Defendant Brown through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Unlawful Possession of a Firearm, case number 2018 CF2 13747.
The defendant was sentenced to two (2) years for this offense, all suspended, on January 4, 2019.
Therefore, the defendant was aware at the time of his arrest in this case that he had a prior
conviction for a crime punishable by more than one year.




                                            _________________________________
                                            OFFICER CORNEL KELEMEN
                                            METROPOLITAN POLICE DEPARTMENT


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of May, 2020.



                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
